PER CURIAM.
J.S., A.B., and L.B. are half-siblings who have the same mother and different fathers. The trial court terminated the parental rights of each parent, concluding the parents abandoned and neglected the children. The mother and J.S.’s father appeal, arguing the termination order is not supported by competent, substantial evidence. We agree and reverse.
Our review of the record reveals no competent, substantial evidence to support the statutory elements of abandonment or neglect for either parent; or, that the children’s life, safety, or health would be threatened by continued interaction with the mother. See §§ 39.01(1), 39.01(45), 39.806(l)(c), and 39.806(l)(e), Fla. Stat. (2005). The record also lacks competent, substantial evidence that the Department of Children and Families made any effort to provide necessary services as required under sections 39.01(45) and 39.806(l)(e).
Because the order terminating parental rights is not supported by the competent, substantial evidence necessary to support the statutory elements of the grounds upon which the termination was based, the order is REVERSED.
KAHN, C.J., WEBSTER, and HAWKES, JJ., concur.